4/7/2015                                                Gmail ­ eFileTexas.gov – Filing Returned ­ 4780871




                                                                                        Joe David Wells <joedavidwells@gmail.com>



  eFileTexas.gov – Filing Returned ­ 4780871
  1 message

  No­Reply@efiletexas.gov <No­Reply@efiletexas.gov>                                                             Tue, Apr 7, 2015 at 7:56 AM
  To: joedavidwells@gmail.com




                                                                                                             Filing Returned
                                                                                                              Envelope Number: 4780871




     The filing below has been reviewed and has been returned for further action. Please refile
     with the corrections outlined below. The clerk’s office has the right to preserve the
     original submission date for the file stamp when the corrections are made in a timely
     manner.

                                                   Return Reason(s) from Clerk's Office
      Reject Reason                             Other
                                                This document should be filed with the Court of Criminal Appeals, not with
      Return Comment
                                                the Court of Appeals. Please re­file in the correct court.



                                                               Document Details
      Court                                     Courts of Appeals
      Case Style
      Date/Time Submitted                       4/6/2015 10:24:29 PM
      Filing Type:                              Petition for Discretionary Review
      Activity Requested:                       EFile
      Filed By:                                 Joe Wells


     For Questions or Technical Assistance, contact:


                                               Need Help? Help
                                               Visit: https://efiletexas.gov/contacts.htm
                                               Email: support@eFileTexas.gov




https://mail.google.com/mail/u/0/?ui=2&ik=53be53ff01&view=pt&search=inbox&th=14c93f4805105860&siml=14c93f4805105860                       1/2
4/7/2015                                                Gmail ­ eFileTexas.gov – Filing Returned ­ 4780871

     Please do not reply to this email. It was generated automatically by eFileTexas.gov>




https://mail.google.com/mail/u/0/?ui=2&ik=53be53ff01&view=pt&search=inbox&th=14c93f4805105860&siml=14c93f4805105860   2/2